Citation Nr: 1208417	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  05-28 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as residuals of a cold injury. 

2.  Entitlement to a separate, compensable evaluation for a scar prior to July 23, 2010, and to a rating in excess of 10 percent for a scar, left knee, from that date.

3.  Entitlement to an evaluation in excess of 10 percent for residuals, left knee injury, prior to July 23, 2010, and to an evaluation in excess of 20 percent for Pellegrini-Stieda myositis ossificans and prepatellar bursitis, left knee, from that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active duty service from April 1984 to August 1984 and from January 1986 to December 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2004 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO denied an evaluation in excess of 10 percent for a scar, left knee, combined with Pellegrini-Stieda myositis ossificans and prepatellar bursitis, and denied service connection for a right foot disorder.  The Board Remanded the claims in May 2010.  

On Remand, the Veteran was awarded a separate, compensable evaluation for a scar, left knee, previously combined with the evaluation for left knee Pellegrini-Stieda myositis ossificans and prepatellar bursitis, from July 2010.  However, as that evaluation is not the maximum evaluation which may be awarded, the claim for increased left knee disability, to include a scar, remains on appeal.  Similarly, although an increased evaluation to 20 percent has been granted for left knee disability characterized as Pellegrini-Stieda myositis ossificans and prepatellar bursitis, from July 23, 2010, the claim for a higher rating for that disability remains on appeal.  

The Veteran testified at a Board Videoconference hearing conducted in March 2010 by the undersigned.

The claim for an evaluation in excess of 20 percent for Pellegrini-Stieda myositis ossificans and prepatellar bursitis, left knee, from July 23, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The service treatment records establish that the Veteran reported right foot pain following exposure to cold, but demonstrate that the Veteran's testimony that she reported chronic right foot pain in service and that right foot pain required a modified physical profile for a lengthy period in service is not credible.

2.  The Veteran's contention that she had right foot pain chronically and continuously following her service discharge in December 1988 is not credible.  

3.  The preponderance of the medical evidence is unfavorable to the Veteran's contention that she has a current right foot disability as the result of a cold weather injury incurred in service in 1987.

4.  The Veteran has a left knee scar, measuring 4 cm by 0.5 cm, that is superficial and tender on each examination conducted during the appeal period, and does not limit the Veteran's motion of the left knee. 

5.  Prior to January 26, 2006, the Veteran's left knee disability was manifested by degenerative changes on radiologic examination, and by crepitus and popping, and some limitation of normal flexion, with subjective complaints of pain, weakness, and giving way, but not by subluxation, lateral instability, or limitation of extension, and by the ability to perform physically demanding work requiring walking and standing, without evidence of flare-ups limiting functional ability.  

6.  From January 26, 2006, to July 23, 2010, the Veteran's left knee disability was manifested by recurrent flare-ups with episodic swelling, weakness, and increased functional loss at times, but the Veteran retained functional ability to perform such activities as child care and activities of daily living.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot disorder, claimed as residuals of a cold injury, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2011).

2.  The criteria for a separate, compensable, 10 percent evaluation for a left knee scar have been met throughout the appeal period, but the criteria for an evaluation in excess of 10 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

3.  The criteria for a separate, compensable, evaluation in excess of 10 percent for left knee Pellegrini-Stieda myositis ossificans and prepatellar bursitis are not met prior to January 26, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5023, 5003, 5256-5262 (2011). 

4.  The criteria for a 20 percent evaluation, for left knee Pellegrini-Stieda myositis ossificans and prepatellar bursitis but no higher evaluation, are met from January 26, 2006 through July 22, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5023, 5003, 5256-5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to service connection for the claimed right foot disorder and contends that she is entitled to increased evaluations for the service-connected knee disabilities at issue.  Before addressing the claims on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the RO issued notice of the criteria for service connection in December 2003, prior to the initial unfavorable agency decision in July 2004.  The RO's 2003 notice letter advised the Veteran what information and evidence was needed to substantiate the claim for service connection and what information and evidence must be submitted by her, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  

The Board acknowledges that the 2003 notice letter did not provide notice regarding the assignment of a disability rating and an effective date, since that requirement was announced by the United States Court of Appeals for Veterans Claims (Court) in 2006, more than two years after the claim in this case was submitted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO issued a letter advising the Veteran of all information for which notice is required under Dingess in January 2009.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

The issues on appeal also include the Veteran's disagreement with the evaluation assigned for knee disability and a scar on the left knee.  The Board acknowledges that the initial notice letter sent to the Veteran in December 2003 did not specify the types of evidence the Veteran might submit to substantiate her claim for an increased rating for her service-connected left knee disability.  However, the May 2004 rating decision described the criteria governing evaluation of knee disabilities, as did the March 2005 statement of the case (SOC).  In January 2009, the Veteran was advised generally of the criteria governing entitlement to increased ratings, and assignment of effective dates when an increased rating is granted.  The December 2011 rating decision and supplemental SOC (SSOC) set forth the criteria for evaluating scars.  

VA is not required to provide claimant-tailored notice of any applicable criteria for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  If VA does not provide pre-adjudicative notice of any element necessary to substantiate the claim, then the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706   (2009).  In this case, the Veteran has not alleged that she was prejudiced in any way by the timing or content of notice to her, and the record discloses no prejudice.  In this regard, as discussed further below, the Veteran has been awarded the maximum schedular evaluation for a tender or painful scar.  

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 


Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records have been associated with the claims file.  Voluminous VA clinical records have been associated with the claims file, including, in volume IV of the claims file, 427 pages of VA clinical records from 2005 through 2011.  The Veteran has been afforded VA examinations.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal decided herein is required to comply with the duty to assist.  

1.  Claim for service connection for a right foot disorder, claimed as due to cold weather injury

A.  Governing Law

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for arthritis.   

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; 
(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

B.  Facts and analysis

The Veteran contends that she incurred a cold weather injury to the right foot in service, and had chronic foot pain in service following that injury.  The Veteran testified that, after she incurred this injury, she required a modified physical profile in service for this injury for "almost a year."  May 2010 Board Videoconference Hearing Transcript (Tr.) at 9.  The Veteran testified that she was on profile because of her foot in cold weather when she had recurrences of the foot pain for two years in a row.  Tr. 9.   

The Veteran's service treatment records show that, in February 1987, the Veteran complained of swelling, tingling, and numbness of the feet for one week.  She reported exposure to cold weather.  There was no edema, redness or blisters.  There was slow capillary refill.  The Veteran's feet were cold.  No diagnosis was assigned, but the Veteran was referred to surgical clinical to rule out cold injury.  

At follow-up evaluation, the Veteran reported that the tingling began after a field exercise one week earlier in very cold weather.  There were no acute changes, no bullae, no ulcerations.  There was a callus at the 4th toe on the right.  The Board notes that a callus (or callosity) is defined as an especially toughened area of skin which has become relatively thick and hard in response to repeated friction, pressure, or other irritation.  Dorland's Illustrated Medical Dictionary 277 (31st ed. 2007).  The callus was treated.  No diagnosis, other than the finding of a callus, was assigned.  The Veteran was advised to return in two weeks.  In March 1987, the Veteran returned for further evaluation, again reporting that she had pain in both feet.  Naprosyn was prescribed, and the Veteran's "profile" was renewed.  

The Veteran was seen later in March 1987 for a laceration of the left knee.  The Veteran was seen in April 1987 for left knee suture removal.  The Veteran was seen in May 1987, June 1987, July 1987, and August 1987 for various complaints, but did not seek evaluation of the feet.  No complaint of foot pain was included in the treatment notes.  There is no evidence a modified physical profile was in place, or that one was recommended or renewed during this time.  The Veteran was seen for a sinus problem in November 1987, for a gynecologic problem in February 1988, and for chest pain in March 1988.  

The Veteran was treated several times during the period from April 1988 through September 1988, but did not complain of foot pain.  In October 1988, the Veteran sought evaluation for shin splints, and in November 1988 the Veteran was seen for viral syndrome and lesions on the right hand.  In early December 1988, the Veteran was seen with urinary and gynecologic complaints and complaints of back pain, but she did not report foot pain.  

On separation examination conducted in October 1988, the Veteran reported shin and ankle pain.  Her feet were described as normal.  In the history completed by the Veteran, she checked "no" in response the questions asking if she had "foot trouble."  The Board finds it significant that no notation that the Veteran was on a modified physical profile appears in the separation examination or report of separation history.

The service treatment records demonstrate that the Veteran did not report foot pain after March 1978.  No copy of any modified physical profile recommended by a provider in February 1987 or March 1987 is associated with the record, but there is a notation that a modified physical profile was renewed in early March 1987.  The provider who documented the renewal of the physical profile modification did not indicate the length of the period during which the profile would be applicable.  However, under military regulations effective in 1987, the maximum duration of a temporary modification of a physical profile was three months.  See AR (Army Regulation) 40-501, Chapter 7, ¶ 7-8 (July 1987).  Extension of a physical profile beyond three months required authorization; a permanent modification of a physical profile required authorization or evaluation by a Medical Evaluation Board. 

The clinical records are devoid of evidence that the Veteran's physical profile was re-evaluated after April 1987, and the administrative records associated with the claims file demonstrate that the Veteran was not referred for evaluation by a Medical Evaluation Board.  Under the Army regulation applicable for physical profiles, modification of a physical profile for the length of time described by the Veteran in her testimony required documentation or authorization.  Without specific action to continue a physical profile modification, the Army Regulation applicable in 1987 makes it clear that a profile modification would expire.  Thus, it is clear that the Veteran's physical profile modification expired three months or less after she was seen in early March 1987 following the February 1987 exposure to cold temperatures.  This is inconsistent with her testimony.  

The fact that the Veteran's testimony with respect to how long a modified physical profile was in effect casts doubt on the credibility of her testimony that she had chronic and continuing right foot pain following that injury.  To the extent that the Veteran reported that she had chronic and continuing foot pain in service after initial treatment in February 1987 and March 1987, the service treatment records are not consistent with that testimony.  

The Board acknowledges that lay testimony may not be deemed less than credible solely because of lack of contemporaneous medical evidence.  However, in this case, the Veteran was seeking clinical treatment for other disorders, and it would have been adverse to her own interests to fail to report continuing right foot symptoms due to cold exposure if those symptoms were present.  Moreover, the Veteran should have been aware that it was adverse to her own interests to fail to report foot pain or other symptoms at the time of separation examination, if such symptoms were present.  If symptoms are present, even if not requiring medical treatment, such symptoms may be reported on separation examination.  

The Veteran did not report foot pain at any of her numerous clinical evaluations after April 1987, or at the time of October 1988 separation examination, and the Veteran provided a negative response to a written questionnaire specifically asking about such symptoms in October 1988.  These facts are inconsistent with the Veteran's current testimony that foot pain was chronic and continuous after she sustained a cold injury in February 1987.  The Board finds that, given the inconsistencies between the Veteran's testimony and the written records of her service, the Board cannot find that her current statements as to the events in service are accurate, and therefore those statements are not probative or credible to substantiate her claim for service connection.  

No notation regarding foot pain or a disorder of either foot is disclosed in reports of the Veteran's VA hospitalizations in 1991.  The Veteran did not seek service connection for foot pain or residuals of a cold injury in 1991 in her initial claim for benefits, and she did not report foot pain at the time of December 1991 VA examination.  In contrast to lack of reporting of right foot pain, the Veteran did report knee pain, and was afforded orthopedic VA examination of the knees.  It is not believable that the Veteran would fail to report right foot pain in 1991 to any provider, during hospitalization or when she reported left knee pain, if right foot pain was present chronically following her service discharge in December 1988.   

In 1992, the Veteran reported an acute Achilles tendon injury to the right leg.  The Veteran did not report foot pain or a right foot disorder at that time.  No right foot disorder was noted in the report of objective examination.  In September 1992, the Veteran sought evaluation for left knee pain and bilateral ankle pain, but did not report foot pain, other than pain localized to the Achilles tendon and ankle. She did not report a history of cold injury.  Radiologic examinations of both ankles, the feet, and the left knee disclosed no degenerative changes.  The only diagnosis assigned was tendonitis due to overuse.  

It is not believable that the Veteran would fail to report right foot pain or a cold injury during the period from December 1988 through December 2002, if right foot pain or residuals of the 1987 cold injury were chronically and continuously present, when the Veteran had as many opportunities to report such symptoms as are demonstrated in the record in this case.  

In 2003, the Veteran submitted a claim for service connection for a right foot disorder, claimed as residual to a cold injury.  In February 2008, the Veteran submitted a statement from the Program Manager for the Women Veterans Program.  The Program Manager stated that the Veteran's current foot pain was "likely" the result of cold weather injury in service, since the Veteran initiated care for right foot pain while on active duty.  The Manger noted the 2004 radiologic interpretation that findings suggesting early arthritis changes might be due to gouty arthritis.  The Manger noted that the Veteran was under treatment by Rheumatology, but there was no assigned diagnosis of gout.  The Program Manager concluded that the current findings were therefore due to the Veteran's service.  

There is no notation in the Program Manager's statement that the Program Manager was a clinical provider or had health care training other than as a program manager.  Therefore, the 2008 statement of the Program Manager is given the weight accorded to lay statements.

A treating provider who evaluated the Veteran in February 2009 described the Veteran's complaints of foot pain and ankle swelling.  There was variable tenderness of the ankles, depending on distraction of the Veteran.  There was no evidence of synovitis of the metatarsophalangeal (toe) joints.  There was no Achilles tendonitis or plantar fasciitis.  The examiner stated that there was a discrepancy between the Veteran's reports of foot pain and her ability to live in a three-story house, care for her three-year-old grandson, and perform activities of daily living without assistance.  The provider discharged the Veteran from Rheumatology Clinic.  

In April 2010, the Veteran sustained a fall.  She sought emergency evaluation for right ankle pain.  She was placed in a right short-leg posterior splint.  Further evaluation included radiologic evaluation of the right ankle and right foot, in addition to evaluation of the left knee.  The examiners found intact sensation in all distributions and found no abnormality of the right foot, including on radiologic examination.  The clinical records in April 2010 reflect several treatment visits and evaluations specifically directed to the right ankle and foot.  The final diagnoses were right ankle sprain and left knee sprain.  

The Board finds it significant that no treatment notes reflects that the Veteran reported a history of cold injury to the right foot, and no treatment notes reflects that the Veteran reported any chronic right foot symptomatology separate from the acute injury.  It is not believable that the Veteran would fail to report a cold injury to the right foot and fail to describe the residuals of that injury, if chronic residuals of that injury were present, when the Veteran was seeking evaluations of right ankle pain and where a variety of splints, walking casts, and support boots were prescribed during April 2010 and May 2010 for treatment of injuries to the right lower extremity.  

On VA examination conducted in November 2011, the examiner assigned a diagnosis of arthralgia, right foot.  The examiner noted that the Veteran was exposed to temperatures below zero for a 4-hour period in 1987.  The Veteran reported achiness and sensitivity in the right foot.  On objective examination, the Veteran had normal sensation in the right foot when testing by vibration and monofilament.  The foot was warm with good capillary refill.  There was tenderness at the second digit.  The examiner discussed review of April 2010 radiologic examination of the right foot and stated that the April 2010 radiologic examination showed that there was no arthritis present in the right foot.  The examiner concluded, after reviewing the claims file, and examining the Veteran, that the current findings on physical examination were not consistent with residuals of frostbite.  The examiner concluded that it was less than likely that the Veteran's right foot complaints were related to her service.

In certain circumstances, lay evidence may be competent to establish a diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Court has stated that the Board must determine, as a fact issue, whether lay evidence is competent and sufficient in a particular case to establish medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, the Veteran is competent to describe her symptomatology, including her experience of right foot pain.  

However, the Board finds that, as a matter of fact, in this case, Veteran's lay observations of symptoms are not sufficient to establish a diagnosis of a cold injury in service, where the treating providers declined to assigned a medical diagnosis of a cold injury based on the objective symptoms at the time, and the presence or absence of cold injury residuals is not readily observable by a lay person.  The Board further finds that the Veteran's current lay statements are not sufficient to establish the nature or etiology of current foot pain, since the nature or etiology of the current foot pain is not readily observable.  

In service, the Veteran reported foot pain after cold exposure, but the only objective findings at the initial February 1987 report of exposure to cold were that the Veteran's feet were cold and there was slow capillary refill.  While these symptoms might be subject to lay observation, those symptoms were not present at the time of follow-up evaluation in service in March 1987.  In March 1987, there was no objective finding of any abnormality of the feet except a callus on the right foot.  The Veteran does not contend that her current right foot symptoms are due to a callus.   

The Board finds that, since the Veteran does not currently have any readily observable objective sign of cold injury which was initially present following the 1987 exposure to cold, the Veteran's lay assertion that she sustained a cold injury and her lay assertions that she has residuals of that injury are not sufficient, without medical evidence of a supporting diagnosis, to establish such injury.  In particular, the Board notes that complaints of pain, without medical identification of an underlying pathology, are not sufficient alone to establish that a disability is present.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).

In addition to determining whether a Veteran's lay evidence is competent to establish etiology or diagnosis, the Board must determine whether the Veteran's lay evidence is credible.  As set forth above, the service treatment records are inconsistent with the Veteran's statements that she experienced chronic and continuous right pain, and the Board finds, as a matter of fact, that her statements as to chronicity and continuity of right foot pain are not credible.   

There is no medical diagnosis of cold injury or residuals of cold injury in service, although it is established that the Veteran was exposed to very cold temperatures during a field exercise in February 1987.  Post-service records, including records of the Veteran's VA treatment by rheumatology specialists, demonstrate that no specific diagnosis was assigned for the Veteran's complaints of foot pain following service.  See Cleveland VAMC Treatment Records, January 2005 through August 2010, 427 pages.  

The November 2011 VA examination provides an opinion that the Veteran does not manifest current residuals of a frostbite injury sustained in February 1987.  The Board acknowledges that the examiner did not provide discussion of the rationale underlying the opinion that there were no current physical findings consistent with residuals of frostbite.  The examiner did not, for example, set forth the types of physical findings which, if present, could be consistent with residuals of frostbite.  The examiner did not discuss medical literature and knowledge regarding cold injuries.  Nevertheless, the Board finds that this opinion, which is unfavorable to the Veteran's claim, is adequate to address the Veteran's contention that she has current residuals of exposure to cold in service, since the opinion considered totality of the evidence, noting the history provided by the Veteran, the service treatment records, current physical findings, and April 2010 radiologic examination.  

The evidence favorable to the Veteran's claim for service connection for a foot disorder consists primarily of the Veteran's own lay statements and the 2008 lay statement of the Women Veterans Program Manager.  As discussed above, the Veteran's statements as to chronicity and continuity of foot symptoms in service and post-service are not credible.  The 2011 VA examination report, which is unfavorable to the claim, is of greater weight and evidentiary value than all of the favorable evidence, considered together.  There is no evidence that arthritis of the right foot was present within a presumptive period, so that a presumption of service connection for arthritis is not applicable to warrant granting this claim.  

The preponderance of the credible and competent evidence is against the Veteran's claim for service connection for a right foot disorder under any theory of entitlement.  As the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


2.  Claim for increased evaluation, scar, left knee 

A.  Governing law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has, therefore, considered whether greater disability is shown during any portion of the appeal period.

The Veteran's left knee scar is assigned a single initial evaluation of 10 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board observes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 -54,712 (October 23, 2008).  Pertinent to this appeal, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  The Veteran filed her claim for an increased rating in 2003 and has not requested that her scar be evaluated under the new criteria.  The Board will consider only the diagnostic criteria in effect prior to October 2008. 

A 10 percent evaluation is authorized for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1). 

B.  Facts and analysis

In 1991, the RO granted service connection, in pertinent part, for a scar residual to a laceration of the left knee.  In January 2004, the Veteran disagreed with the 10 percent evaluation assigned for left knee scar, in combination with the evaluation assigned for arthritis.  Subsequently, a separate compensable evaluation was assigned for arthritis of the left knee.  The scar on the Veteran's left knee is currently evaluated as 10 percent disabling under Diagnostic Code (DC) 7804, effective July 23, 2010.  The Veteran has continued to disagree with the noncompensable evaluation assigned prior to July 23, 2010, and the 10 percent evaluation assigned under DC 7804 from that date.  

The reports of VA examinations conducted in January 2004, soon after the Veteran submitted the claim on appeal, and the report of the current July 2010 VA examination demonstrate that the Veteran has pain on palpation of the scar on the left knee.  As such, the evidence demonstrates that the Veteran has met the criterion for a compensable, 10 percent evaluation throughout the pendency of the appeal, including prior to July 23, 2010.

The Board observes that 10 percent is the maximum schedular evaluation available for scars that are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Thus, the Veteran is not entitled to a schedular evaluation in excess of 10 percent, either prior to or after July 23, 2010, unless there is another applicable Diagnostic Code or Codes that might entitle the Veteran to a higher evaluation or a separate, additional compensable evaluation.  

An evaluation in excess of 10 percent is not available for a scar under any applicable Diagnostic Code unless there is disfigurement of the head, face, or neck, or a burn scar that meets specific criteria for size or other characteristics of disfigurement.  DCs 7800-7802.  The Veteran's scar of the left knee is not located on the head, face, or neck, and is due to a laceration, not a burn.  Therefore, the Diagnostic Codes related to disfigurement and burn scars are not applicable.  

Diagnostic Code 7805, pertaining to scars rating on limitation of function of affected part is not applicable in the instant case because the evidence of record, including the reports of the 2004 and 2010 VA examinations, indicates that the scar does not limit the motion of the Veteran's left knee.  

The reports of the 2004 and 2010 VA examinations establish that the scar is stable, and thus does not meet the criteria for a compensable evaluation under DC 7803, which provides a compensable evaluation for an unstable scar.  The reports also establish that criteria are not met for a compensable evaluation based on scar size or disfigurement.  DCs 7800-7803.  Accordingly, the Board has determined that no alternate Diagnostic Code would result in the assignment of a higher evaluation than 10 percent or an additional, separate compensable evaluation. 

For the reasons discussed above, the criteria for an evaluation in excess of 10 percent for the Veteran's left knee scar have not been met.  

C.  Extraschedular consideration 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for scars is inadequate.  In this regard, a comparison between the level of severity and symptomatology of the Veteran's left knee scar with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The schedular criteria address the pain and tenderness at the left knee scar, the Veteran's reported symptoms.  The Board also notes that there is no evidence of record indicating that the left knee scar alone, without consideration of other service-connected disabilities, results in marked interference with employment or frequent periods of hospitalization. 

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.  Finally, the Board notes that total disability based on individual unemployability under 38 C.F.R. § 4.16(b) has been granted, so, to the extent that there are extra-schedular considerations as to the Veteran's employability, those consideration have been addressed and TDIU has been granted.  

3.  Claim for an evaluation in excess of 10 percent for Pellegrini-Stieda myositis ossificans and prepatellar bursitis, left knee, prior to July 23, 2010

A.  Governing law

The Veteran's Pellegrini-Stieda myositis ossificans and prepatellar bursitis are evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5023 and 5260.  Rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical localization, symptomatology, and functional impairment, is available.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes may be used when a rating an unlisted condition by analogy.  The additional code shown after the hyphen identifies the basis for the evaluation assigned.

The diseases under DCs 5013 through 5024, which include benign new growths of bones (DC 5015), bursitis (DC 5019), synovitis (DC 5020), myositis (DC 5021), and myositis ossificans (DC 5023), among others, are rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which is rated under DC 5002).  Although these disabilities are to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  

When a Veteran has traumatic arthritis, that disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  The criteria used for evaluation under DC 5010 are those specified in DC 5003, the criteria for evaluating degenerative arthritis.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In December 2003, the Veteran sought an increased evaluation for her left knee disability, then evaluated as 10 percent disabling, in combination with the evaluation for a left knee scar.  Subsequent to that claim, the left knee disability evaluation has been increased to 20 percent, separate from a scar located on the left knee, effective from July 23, 2010.

B.  Facts and analysis

1.  Evidence prior to January 26, 2006

VA outpatient treatment dated in August 2003 reflect that the Veteran had full range of motion of the left knee, with pain on palpation of the knee.  She reported increased left knee pain in the last two days.  In September 2003 the Veteran reported increased left knee pain after working in the garden.  "Good" extension and flexion were noted.  

On VA examination conducted in May 2004, the Veteran reported weakness, giving way, pain, and stiffness of the left knee.  She denied recurrent subluxation.  The Veteran was using a brace.  Motion was from 0 degrees of extension to 90 degrees of flexion.  The Veteran reported pain throughout the entire range of motion.  There was crepitus on objective examination.  The left knee was stable to medial/lateral testing and anterior/posterior testing.  McMurray testing was negative.  

In November 2004, she used keyhole braces bilaterally and walked slowly with an antalgic gait.  She reported increased left knee pain.  The provider assigned a diagnosis of mild osteoarthritis and bursitis, and concluded that the Veteran was deconditioned and would benefit from quadriceps strengthening.  See VA outpatient treatment note, November 4, 2004.

She entered a compensated work therapy (CWT) program in February 2005.  This work involved cleaning floors.  In April 2005, she reported increased knee pain because she was working additional hours in anticipation of expected hospitalization in May 2005.  She continued to work until May 2005, when she was hospitalized to undergo hysterectomy.  

Following the May 2005 surgery, the Veteran obtained employment in November 2005.  Initially, that job involved standing, then the Veteran was transferred to a job that she could perform while sitting.  In January 2006, the Veteran indicated that she planned to work overtime to better meet her bills.  See VA outpatient treatment records printed February 2006, at page 4.  

No compensable evaluation based on limitation of extension is warranted, since the Veteran's demonstrated extension to 0 degrees is the full normal range of that motion.  DC 5261.  The Veteran's demonstrated limitation of flexion, to 90 degrees, is not compensable.  DC 5260.  However, since the Veteran reported pain, throughout the full range of motion, and other subjective symptoms, including weakness, giving way, pain, and stiffness, and arthritis was objectively established on radiologic examination, a 10 percent evaluation is warranted during this period, separate from the evaluation for left knee scar.  See DCs 5023, 5003 (as applicable where there is some limitation of motion, but no compensable limitation of motion).  

The Board acknowledges that the Veteran reported pain on the entire range of motion at the time of the 2004 VA examination.  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-41 (2011).  Thus, the Veteran's reports of pain do not render her range of extension or of flexion compensable, separate from the 10 percent evaluation under DC 5003, assigned for pain with objective confirmation of arthritis of the left knee.  

The Board has considered whether the Veteran is entitled to an evaluation in excess of 10 percent based on functional loss, such as during flare-ups.  The examiner who conducted the May 2004 VA examination did not describe the Veteran's functional loss due to pain and did not discuss flare-ups.  However, there are lengthy VA clinical records which demonstrate the Veteran's functioning during the relevant period.  In particular, VA outpatient treatment records which describe the Veteran's medical treatment from 1998 to January 2004, from January 2004 to September 2005, and from January 2005 through August 2010 have been associated with the claims files.  See, e.g., VA outpatient treatment records printed in January 2004 (42 numbered pages), in September 2005 (55 numbered pages) and in 2010 (427 numbered pages).  

The clinical records reflect that the Veteran was living in a 3-level house.  In 2003, she was employed as a counselor working with children.  She left that employment in July 2003, for reasons unrelated to her left knee disability.  During the relevant period, the Veteran reported that she attended some college classes and was working toward her degree.  She reported that her partner did the laundry and grocery shopping.  This evidence is consistent with the Veteran's reports of pain, but does not demonstrate functional loss which meets the criterion for a compensable evaluation under any Diagnostic Code use to evaluate knee disability.  

The Board finds that a 10 percent evaluation assigned for knee disability under DCs 5023-5260 during this period is consistent with the Veteran's functional loss shown.  The clinical records reflect that the Veteran was working, was able to attend college classes, lived in a 3-level house, and performed employment which, at least at times, was physically demanding and required walking and standing.

The Board has therefore considered whether the Veteran had functional loss which should be compensated under 38 C.F.R. §§ 4.40 and 4.45, such as weakness, fatigue, flare-ups, or interference with sitting, standing, or weight-bearing.  38 C.F.R. § 4.45.  The medical evidence shows that, at times, the Veteran complained of increased pain in the left knee.  However, no provider changed the Veteran's medications or treatment as a result of the complaints, and the evidence makes it clear that, each time the Veteran left employment during his period, she did so for reasons unrelated to left knee pain.  The August 2003 to December 2003 records, for example, make it clear that the Veteran left her employment because of events at work unrelated to left knee pain. 

Because the evidence establishes that the Veteran was able to perform manual labor prior to January 2006, including jobs which apparently required significant standing and walking, this evidence is unfavorable to assignment of an evaluation in excess of 10 percent.  Although the Veteran walked slowly and with an antalgic gait in November 2004, she was able to obtain employment in February 2005, which she retained until she was hospitalized for a hysterectomy in May 2005.  The Board finds that the increased pain due to deconditioning noted in November 2004 is encompassed in the 10 percent evaluation under DC 5023.  

2.  Evidence after January 26, 2006 

On January 26, 2006, the Veteran sought medical evaluation for the left knee due to increased pain.  VA outpatient treatment records printed February 2006, at page 6.  There was a mild effusion, swelling, and limited active and passive motion.  The joint was warm to touch.  The Veteran was treated with an injection of medication into the joint.  In February 2006, the Veteran underwent left knee arthrocentesis.  

The Board finds that this evidence is favorable to an evaluation in excess of 10 percent for left knee disability, as there are objective and subjective findings, including effusion, which are different than limitation of motion.  

The Veteran continued to work.  In July 2006, she began working as a mail clerk in a federal building.  This evidence is unfavorable to an evaluation in excess of 10 percent, as it reflects that left knee disability did not prevent the Veteran from working in employment which apparently required significant standing and walking.  In October 2006, the Veteran apparently stopped working for reasons unrelated to her service-connected left knee disability.  See VA outpatient treatment records printed in February 2008, at pages 2-4.  

In August 2007, the Veteran obtained employment as a day camp leader.  In October 2007, she again sought treatment for a flare-up of knee pain.  She was treated with a series of 5 Hyalgan injections beginning in March 2008.  After that series of injections was completed, she was given another injection into the joint in October 2008.  This evidence is favorable to an evaluation in excess of 10 percent for left knee disability. 

In December 2008, the Veteran underwent surgery for excision of draining tracts due to cysts.  After the December 2008 surgery, the Veteran requested that the provider treating her for left knee pain prescribe stronger pain medications.  The provider advised the Veteran that x-rays of the left knee disclosed mild arthritis, and that narcotic medications were not appropriate.  

The Veteran was evaluated on February 8, 2009.  The Veteran reported that she was unable to walk more than 500 feet.  The provider found full range of motion in the knees, variable upon distraction of the Veteran.  The examiner provided a lengthy review of the Veteran's treatment, including joint injections, her employment history, and her functional abilities.  The provider noted that, although the Veteran reported that she used knee braces because of pain and weakness, the Veteran was not using a knee brace at that time, stating that the brace had caused a skin rash.  The provider stated that there was a discrepancy between the Veteran's reports of symptoms and her ability to live in a three-story house, care for her three-year-old grandson, and perform activities of daily living without assistance.  The provider advised the Veteran that exercise would be more effective to decrease her knee pain than changing her pain medications.  

After this evaluation, the Veteran reported increased knee pain and functional loss in July 2009, but the Veteran continued to provide child care for four children until she left the relationship with her partner for reasons unrelated to her left knee disability.  The Veteran did not report or require medical evaluation for increased left knee disability prior to July 2010 VA examination.

The evidence during this period reflects that the Veteran experienced flare-ups of knee pain and symptoms which interfered with standing or weight-bearing or interfered with employment.  38 C.F.R. § 4.45.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran had functional loss which warrants a 20 percent evaluation for knee disability during the majority of the period from January 26, 2006 to July 23, 2010, with consideration of functional loss under 38 C.F.R. § 4.45 and 38 C.F.R. § 4.59.  

However, the evidence establishes that, even with consideration of functional loss, an evaluation in excess of 20 percent is not warranted.  In particular, the evaluation on February 8, 2009 establishes that the Veteran did not have a compensable limitation of range of motion and did not manifest functional loss which would warrant a compensable evaluation under any Diagnostic Code or regulation.  Although the Veteran reported instability, the only objective evidence of instability was lack of quadriceps strength, which does not meet the criterion for lateral instability so as to warrant assignment of an evaluation under DC 5257.  No functional loss other than lack of quadriceps strength was identified.  

The Board acknowledges that, during periods when flare-ups were present, the evidence does not describe the Veteran's range of motion of the left knee, as limited by pain.  The Board finds that the increased evaluation to 20 percent granted during the period after January 26, 2006 is adequate to encompass additional loss of range of motion and functional loss.  In particular, functional loss did not prevent the Veteran from using the left lower extremity for walking and weight bearing, and the medical evidence establishes range of motion of the left knee returned to a noncompensable level when flare-ups subsided.  

The February 2009 medical evidence establishes that the Veteran had "full" active range of motion of the left knee, although with complaints of pain on motion, and establishes that the Veteran did not meet any criterion for a compensable evaluation under any Diagnostic Code applicable to knee disability.  That evidence is unfavorable to an evaluation in excess of 20 percent for left knee disability.  The evidence establishes that the Veteran's left knee disability did not result in any change in the Veteran's normal activities after that evaluation, and this evidence is also unfavorable to an evaluation in excess of 20 percent.  

The Board finds that the Veteran's left knee pain on motion and use resulted in a more severe disability than encompassed by Diagnostic Code 5003 during portions of this period, but the evidence establishes that no criterion for an evaluation in excess of 20 percent was met during this period.  38 C.F.R. §§ 4.45, 4.59; see Mitchell, 25 Vet. App. at 38-41; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  In particular, if the Veteran's functional loss exceeded the level encompassed in the 20 percent evaluation assigned in this decision, that increase was too brief for the Veteran to seek medical evaluation.  There is no medical evidence which supports a staged rating in excess of 20 percent at any time during the period under discussion.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In particular, the Board notes that the evidence establishes that the Veteran worked as a mail clerk from July 2006 through October 2006, when she stopped working for reasons unrelated to her service-connected left knee disability.  To the extent that left knee disability interfered with employment after that period, the Board notes that a total disability evaluation due to unemployability is in effect from December 2, 2006.  

Thus, the preponderance of the evidence is against a finding that the Veteran met the criteria for an evaluation in excess of 20 percent for the period evaluated in this portion of the decision.  Any reasonable doubt has been resolved in the Veteran's favor in assigning a 20 percent evaluation for pain and functional loss, and the evidence is not in equipoise to warrant a 30 percent evaluation under any Diagnostic Code or combination of Diagnostic Codes and regulations.  

C.  Extraschedular consideration 

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture due to left knee disability that the available schedular evaluation for knee disability, with consideration of functional loss under 38 C.F.R. § 4.45, is inadequate.  In this regard, a comparison between the level of severity and symptomatology of the Veteran's left knee functional loss with the established criteria found in the rating schedule and regulation governing functional loss shows that criteria reasonably describe the Veteran's disability level and symptomatology.  As noted above, a total disability evaluation due to unemployability is in effect from December 2, 2006, so, to the extent that left knee disability interfered with employment after that date, that factor has been considered.  The evidence establishes that functional loss due to left knee disability did not preclude employment prior to December 2, 2006.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for any portion of the relevant period.   


ORDER

The appeal for service connection for a right foot disorder, to include as residuals of a cold injury, is denied. 

Entitlement to a separate, 10 percent evaluation for a left knee scar for the entire appeal period prior to July 23, 2010, is granted, subject to law and regulations governing the effective date of an award of monetary compensation, but the appeal for an evaluation in excess of 10 percent for a scar, left knee, from July 23, 2010, is denied.  

An evaluation in excess of 10 percent for residuals, left knee injury, prior to January 26, 2006 is denied.

An increased evaluation from 10 percent to 20 percent for Pellegrini-Stieda myositis ossificans and prepatellar bursitis, left knee, from January 26, 2006 to July 22, 2010, is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only. 


REMAND

The examiner who conducted the most recent VA examination, in July 2010, stated that the Veteran did not have flare-ups of left knee pain.  This statement is inconsistent with the clinical records, which show numerous fluctuations in the Veteran's symptoms over the nearly 10 years of the pendency of this appeal.  Further discussion of this finding is required.

Additionally, after the 2010 VA examination was conducted, the interpretation of the requirements for discussion of functional impairment in VA examinations was clarified by the Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  It is the Board's opinion that a more specific description of functional loss is required in order to adjudicate the current severity of the left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical records from July 23, 2010 to the present, and associate those records with the claims file or virtual record.  

2.  Afford the Veteran an opportunity to identify any non-VA treatment of the left knee from July 23, 2010 to the present.  With any necessary authorization from the Veteran, request identified records.

3.  Following completion of the above, the Veteran should be afforded VA examination of the left knee.  The claims folder and a complete copy of this remand must be provided to the examiner.  Any necessary diagnostic testing should be conducted.  The examiner should describe all symptoms of impairment due to left knee disability.  The examiner should describe range of motion, including where pain begins and ends in each plane of motion.  The examiner should state whether there is increased severity of any symptom of left knee disability after repeated motions.  The examiner should describe any incoordination, weakness, decreased strength of knee motion, muscle atrophy, or similar functional loss.  The examiner should describe the strength, speed, coordination, and endurance of knee motion.  The examiner should state whether there is impaired ability to execute skilled movements.  The examiner should describe any swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, and should state whether left knee pain interferes with sitting, standing, or weight-bearing.

4.  When all directed development has been conducted, readjudicate the claim of entitlement to an evaluation in excess of 20 percent for left knee Pellegrini-Stieda myositis ossificans and prepatellar bursitis.  If such action does not resolve the appeal to the Veteran's satisfaction, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


